Grant, C. J.
The object of this bill is to set aside a lease made by the defendant Kirk to complainant David S. Phillips, and to restore a contract for the sale of the land covered by the lease, made by defendant Linn to the same complainant, and to obtain an accounting to ascertain the amount due on said contract. This contract was destroyed by the mutual consent of the parties at the time the lease was executed. Complainants assert that the contract was destroyed, and the lease executed, under a mistake as to their legal rights, which mistake arose from the erroneous advice of their attorney. Complainants’ counsel say in their brief: “This case is one that stands for the consideration of this court exclusively upon the facts.” Proofs were taken in open court, and the facts determined by the learned circuit judge against the complainants.
There is no principle involved which justifies a recital of the evidence. We have carefully examined the testimony, and are of the opinion that the circuit judge reached the correct conclusion.
Decree affirmed, with costs.
The other Justices concurred.